         Case 1:16-cv-09561-LAP Document 85 Filed 09/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEPHANIE JOHNSON,

                   Plaintiff,
                                                16-CV-9561 (LAP)
          -against-
                                                       ORDER
ROBERTO GUTIERREZ, et al.

                   Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    In light of the jury’s verdict in favor of the defendants,

judgment shall be entered in their favor, the case marked

closed, and all pending motions denied as moot.

SO ORDERED.

Dated:    September 30, 2020
          New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
